       Case 7:20-cv-01226-LCB-JHE Document 12 Filed 02/05/21 Page 1 of 2                               FILED
                                                                                              2021 Feb-05 AM 09:48
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

 NANCY PARKER,                                     )
                                                   )
           Petitioner,                             )
                                                   )
 v.                                                )    Case No.: 7:20-cv-01226-LCB-JHE
                                                   )
 WARDEN CHAD GARRETT,                              )
                                                   )
           Respondent.                             )

                              MEMORANDUM OPINION

       On October 13, 2020, the magistrate judge entered a Report and

Recommendation, (doc. 10), recommending that the petition for writ of habeas

corpus be dismissed with prejudice. No objections have been filed.1 The Court has

considered the entire file in this action, together with the report and recommendation,

and has reached an independent conclusion that the report and recommendation is

due to be adopted and approved.




       1
          On October 22, 2020, the Court received a document titled “Response to Respondents
Opposition for 2241 Habeas Corpus.” (Doc. 11). This document takes issue with how Respondent
has characterized her claim and argues that her petition should be considered under 28 U.S.C.
§ 2241. Id. It does not, however, challenge any of the magistrate judge’s findings.
        Even if the Court construed this document as an objection to the report and
recommendation, Petitioner’s arguments are not in conflict with the magistrate judge’s finding that
Petitioner’s claim is properly considered under § 2241. (Doc. 10 at 2–4). Furthermore, to the
extent that Petitioner argues she is due relief under § 2241, the magistrate judge correctly found
that this Court lacks the authority to provide that relief. Id. at 4–5.
      Case 7:20-cv-01226-LCB-JHE Document 12 Filed 02/05/21 Page 2 of 2




      Accordingly, the Court hereby ADOPTS and approves the findings and

recommendation of the magistrate judge as the findings and conclusions of this

Court. The petition for writ of habeas corpus is due to be DISMISSED. A separate

Order will be entered.

      DONE and ORDERED this February 5, 2021.



                                  _________________________________
                                  LILES C. BURKE
                                  UNITED STATES DISTRICT JUDGE




                                          2
